PER CURIAM.
By this appeal, we are called upon to review an order dismissing plaintiff’s complaint for insufficiency of process as to the defendant, a medical practitioner. Service was attempted under the provisions of Ch. 47, Fla.Stat., F.S.A.
We affirm so much of the decree as granted the motion to dismiss for lack of jurisdiction over the person of the defendant because of insufficiency of process. See: Bergh v. Stephens, Fla.App.1965, 175 So.2d 787; Williams v. Duval County Hospital Authority, Fla.App.1967, 199 So.2d 299.
However, we find it was error for the trial court to have dismissed plaintiff’s complaint, as it stated a cause of action within the jurisdiction of the court.
Therefore, we affirm the order under review, except as modified herein.
Affirmed.